Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 1 of 8




                                                                       EXHIBIT
                                                                                   exhibitsticker.com




                                                                         11
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 2 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 3 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 4 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 5 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 6 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 7 of 8
Case 1:19-cv-02594-RM-SKC Document 1-12 Filed 09/12/19 USDC Colorado Page 8 of 8
